Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/20 has been entered.

This communication is in response to applicant’s response on 11/3/20 and telephonic communication on 2/24/21

Examiner Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

The following changes were authorized by Jeffrey Woodworth in a telephone interview on 2/24/21.

Please replace claims 1, 3, 7 and 10-11 with the set of claims listed below:
--
1.	(currently amended)	A method comprising:
with a computing device, acquiring data encoded in a variable data component, wherein the data encoded in the variable data component relates to multiple downstream workflows;
with the computing device, authenticating at least one element selected from the group consisting of the computing device and a proper user of the computing device; and
selecting one of the multiple downstream workflows to execute based on information acquired about the proper user during authentication, wherein the workflow is:
defined by the data encoded in the variable data component and information gathered about the at least one element selected from the group consisting of the computing device and the proper user of the computing device during authentication of the at least one element selected from the group consisting of the computing device and the proper user of the computing device; and
enabled via the authentication of the at least one element selected from the group consisting of the computing device and a proper user of the computing device; and
receiving user input referenced during authentication.
1, further comprising receiving an update to the downstream workflow, which update is generated after the creation of the variable data component.

7.	(currently amended)	A computing device comprising:
[[an]] acquire circuitry to acquire data encoded in a variable data component, wherein the data encoded in the variable data component relates to multiple downstream workflows;
[[an]] authentication circuitry to authenticate at least one element selected from the group consisting of the computing device and a proper user of the computing device;
[[a]] workflow circuitry to select one of the multiple downstream workflows to execute based on information acquired about the proper user during authentication, wherein the downstream workflow is:
defined by data encoded in the variable data component and information acquired about the at least one element selected from the group consisting of the computing device and the proper user of the computing device during authentication of the at least one element selected from the group consisting of the computing device and the proper user of the computing device; and
enabled via the authentication of the at least one element selected from the group consisting of the computing device and the proper user of the computing device; and


10.	(currently amended)	The device of claim 7, wherein the authentication circuitry authenticates the computing device using at least one of the computing elements selected from the group consisting of user biometric login data, username/password data, device uniqueness identification data, global positioning information, and device payment authorization information.

11.	(currently amended)	The device of claim 7, wherein the workflow 

--

Allowed Claims

In light of applicant’s arguments/amendments and the examiner amendment authorized by applicant’s representative claims 1, 4-7 and 9-23, especially when considering the required limitations in light of the specification, are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached from Monday through Thursday from 9:00 until 5:00, and every other Friday from 9:00 until 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-3839. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.
/PIOTR POLTORAK/           Primary Examiner, Art Unit 2433